December 07, 2007


Mr. Charles W. Sartain
Looper Reed & McGraw
1601 Elm Street, Suite 4100
Dallas, TX 75201
Ms. Anne Marie Finch
Godwin Pappas Langley Ronquillo, LLP
5 Houston Center
1401 McKinney, Suite 2700
Houston, TX 77010

RE:   Case Number:  04-0931
      Court of Appeals Number:  11-03-00099-CV
      Trial Court Number:  02-07512

Style:      SALEH W. IGAL
      v.
      BRIGHTSTAR INFORMATION TECHNOLOGY GROUP, INC. AND BRBA, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.  (Justice Hecht not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosures
|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Mr. Jim Hamlin    |
|   |Mr. Rance L. Craft|